Ladd, J.
The report of the proceedings, as taken down in shorthand, was filed at the time of the trial, October 8, 1898, but not certified by the stenographer or judge, nor a transcript thereof filed, until Play 8, 1899. As the case terminated with the order of distribution, November 25, 1898, this was after a bill of exceptions might have been filed. The report of proceedings, taken down, certified, and filed in accordance with the provisions of section 3615 of the Code, is by it declared to “constitute a complete bill of exceptions.” That section works little change in the law as it formerly stood, beyond enlarging what shall be included in the report, and making it mandatory upon the demand of either party. Bunyan v. Loftus, 90 Iowa, 122; State v. Welsh, 109 Iowa, 19.
The shorthand report is a substitute for the ordinary bill of exceptions, and section 3149 no more than declares that, when this is duly certified and on file, the formal bill shall not be required. But the law exacts, in the'one way or the other, the perfection of the record within the time limited, and either the bill of exceptions or the report contemplated in section 3615 must then be on file in order to preserve the *583evidence as a part of the record. That proceedings in probate are ordinary, as distinguished from equitable, is not an ■open question. It follows that the motion to strike the evidence was rightly sustained at the May term, and, as the exceptions argued depend thereon, the order must stand aeeirmed.